DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/23/2019 is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (US 4501051 A) in view of Tokuda et al. (US 20140137652 A1).Regarding claim 1:Bell teaches (FIG. 1) a pressure sensor chip comprising:
a sensor diaphragm (40 / 54) that outputs a signal corresponding to a pressure difference; 
a first holder (top 68) including a peripheral portion that faces and is joined to one surface of the sensor diaphragm (diaphragm portion 52 is joined to top 68), the first holder having a first pressure guide hole (top 80 which extends through top 68) through which a first measurement pressure is guided to the one surface of the sensor diaphragm; and 
a second holder (bottom 68) including a peripheral portion that faces and is joined to another surface of the sensor diaphragm (diaphragm portion 52 is joined to bottom 68), the second holder having a second pressure guide hole (bottom 80 which extends through bottom 68) through which a second measurement pressure is guided to the other surface of the sensor diaphragm, 
wherein the first holder includes a curved recess (top 70) that prevents excessive displacement of the sensor diaphragm when an excessive pressure is applied to the other surface of the sensor diaphragm, the curved recess extending along a curve to which the sensor diaphragm is displaced (Col. 5, Lines 30-32; Col. 9, Lines 4-15), 
wherein the curved recess (top 70) in the first holder (top 68) includes a groove-pattern region (region from 72a to top 80) in which grooves (72a-72e) that communicate with the first pressure guide hole (top 80) are formed as passages between a plurality of projections (projections formed between and due to grooves 72a-72e - e.g. projection located between 72a and 72b), and a ring-shaped groove-free region (region from diaphragm portion 52 at the edge of cavity 70 to the first groove 72) that surrounds the groove-pattern region, 
wherein, when the sensor diaphragm reaches a bottom of the curved recess in the first holder, the groove-free region is divided into a ring-shaped first region with which the sensor diaphragm is in close contact (Col. 5, Lines 30-32; Col. 9, Lines 4-15), and 
wherein the ring-shaped first region serves as a sealing region (Col. 5, Lines 30-32; Col. 9, Lines 4-15)Bell fails to teach:
wherein the peripheral portion of the first holder includes a ring-shaped wall having an inner wall surface that faces a space surrounded by the sensor diaphragm and the curved recess in the first holder
wherein, when the sensor diaphragm reaches a bottom of the curved recess in the first holder, the groove-free region is divided into a ring-shaped second region disposed between the inner wall surface of the ring-shaped wall and the ring-shaped first region
wherein the ring-shaped second region serves as a confinement region so that a pressure transmitting medium that remains in a space adjacent to the inner Tokuda teaches (FIG. 7):
wherein the peripheral portion of the first holder includes a ring-shaped wall having an inner wall surface (inner wall / stepped portion that forms h1 or h2 - [0061]) that faces a space surrounded by the sensor diaphragm (11-1) and the curved recess (11-2a / 11-3a) in the first holder
wherein, when the sensor diaphragm reaches a bottom of the curved recess in the first holder ([0023], [0048]), the groove-free region is divided into a ring-shaped second region disposed between the inner wall surface of the ring-shaped wall and the ring-shaped first region (met upon combination with Bell)
wherein the ring-shaped second region serves as a confinement region so that a pressure transmitting medium that remains in a space adjacent to the inner wall surface of the ring-shaped wall is confined in the confinement region ([0061] - since the pressure transmitting medium fills the space, the diaphragm contacts the curved recess, and the diaphragm does not contact the inner wall surface of the first holder, a confinement region is formed during high / excessive pressure)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the ring-shaped wall / step height of Tokuda in the device of Bell to prevent stress concentration (Tokuda - [0016]-[0019]).
Regarding claim 2:Bell and Tokuda teach all the limitations of claim 1, as mentioned above.As combined in the claim 1 rejection above, Tokuda teaches
wherein the ring-shaped wall is formed integrally with the first holder ([0024], [0041]-[0042], [0061]-[0062])
Regarding claim 4:Bell and Tokuda teach all the limitations of claim 1, as mentioned above.As combined in the claim 1 rejection above, Tokuda teaches (FIG. 7):
wherein an angle of the inner wall surface of the ring-shaped wall (inner wall / stepped portion that forms h1 or h2 - [0061]) with respect to a joining surface between the ring-shaped wall and a peripheral portion of the sensor diaphragm (11-1) is greater than or equal to 45° ([0060]-[0062] - step height means an angle of approximately 90°)
Regarding claim 5:Bell and Tokuda teach all the limitations of claim 2, as mentioned above.As combined in the claim 1 rejection above, Tokuda teaches (FIG. 7):
wherein an angle of the inner wall surface of the ring-shaped wall (inner wall / stepped portion that forms h1 or h2 - [0061]) with respect to a joining surface between the ring-shaped wall and a peripheral portion of the sensor diaphragm (11-1) is greater than or equal to 45° ([0060]-[0062] - step height means an angle of approximately 90°)

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (US 4501051 A) in view of Tokuda et al. (US 20140137652 A1) and further in view of Takeuchi et al. (US 20170284879 A1).Regarding claim 3:Bell and Tokuda teach all the limitations of claim 1, as mentioned above.Bell and Tokuda fail to teach:
wherein the ring-shaped wall is provided as a component separate from the first holderTakeuchi teaches (FIGS. 7-9):
wherein the ring-shaped wall (212 / side wall forming gap “G”) is provided as a component separate from the first holder (211)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the ring-shaped wall as a separate component from the first holder instead of integrally forming the ring-shaped wall and the first holder as they are art-recognized equivalent structures. Additionally/alternatively, using two pieces to form a component instead of forming the same component from a single piece is prima facie obvious. See MPEP 2144.04 V (“Making Portable, Integral, Separable, Adjustable, or Continuous”).
Regarding claim 6:Bell, Tokuda, and Takeuchi teach all the limitations of claim 3, as mentioned above.As combined in the claim 1 rejection above, Tokuda teaches (FIG. 7):
wherein an angle of the inner wall surface of the ring-shaped wall (inner wall / stepped portion that forms h1 or h2 - [0061]) with respect to a joining surface between the ring-shaped wall and a peripheral portion of the sensor diaphragm (11-1) is greater than or equal to 45° ([0060]-[0062] - step height means an angle of approximately 90°)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428.  The examiner can normally be reached on 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856